Title: From George Washington to Benjamin Lincoln, 30 December 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            My dear Sir,
                            Philada 30th Decr 1781
                        
                        You have enhanced the value of the Trophies with which Congress have been pleased to honor me in their
                            Resolve of the 29th of October, by the polite and affectionate manner of presenting them.
                        When I consider how much I am indebted, for this singular mark of public esteem, to the exertions of the
                            General & indeed all the other Officers who accompanied me to that rich Field of Glory to the Allied Arms, I feel
                            a sensation of gratitude which I cannot express. Believe me sincere when I assure you, that I hold myself under very
                            particular obligations for your able & friendly council in the Cabinet & Vigor in the Field. I am with much
                            truth My dear Sir Yr very Affect. H: Ser.
                        
                            Go: Washington

                        
                    